Case: 21-1388    Document: 20     Page: 1   Filed: 06/09/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    STEPHEN DURR,
                    Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-1388
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-01121-CFL, Senior Judge Charles F. Lettow.
                   ______________________

                   Decided: June 9, 2021
                  ______________________

    STEPHEN DURR, Chicago, IL, pro se.

     KELLY A. KRYSTYNIAK, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, ROBERT EDWARD KIRSCHMAN, JR.,
 DOUGLAS K. MICKLE.
                   ______________________

    Before MOORE, Chief Judge, SCHALL and O’MALLEY,
                    Circuit Judges.
Case: 21-1388    Document: 20       Page: 2    Filed: 06/09/2021




 2                                                  DURR   v. US



 PER CURIAM.
      Stephen Durr appeals a final decision of the United
 States Court of Federal Claims dismissing his complaint
 for lack of subject matter jurisdiction. Appx. 2–6. 1 Because
 the Claims Court correctly determined that it lacked sub-
 ject matter jurisdiction, we affirm.
                               I
      Mr. Durr served in the United States Army from 1989
 until 1993. In 1993, he was placed on the Temporary Dis-
 ability Retired List based on mental illness, and in 1994,
 he was discharged. Appx. 3. Twice after his discharge,
 Mr. Durr sought vocational rehabilitation benefits from
 the Department of Veterans Affairs (VA). Id. But the VA
 never responded. Id. Mr. Durr, therefore, sued the govern-
 ment in the Claims Court for failing to adjudicate his ben-
 efits claims. He sought $44,000,000 in damages, alleging
 the VA violated federal statutes, federal regulations, the
 Due Process Clause of the Fifth Amendment to the United
 States Constitution; and the Due Process Clause, the
 Equal Protection Clause, and the Privileges and Immuni-
 ties Clause of the Fourteenth Amendment. Appx. 3, 8–9.
      On the government’s motion, the Claims Court dis-
 missed Mr. Durr’s complaint for lack of subject matter ju-
 risdiction. It interpreted Mr. Durr’s claims as seeking
 veterans’ benefits, which it held were not within the Claims
 Court’s jurisdiction. Appx. 5–6. It also recognized that
 Mr. Durr might have been seeking back pay and held that,
 if he was making such a claim, it was untimely. Id. (citing
 28 U.S.C. § 2501). Mr. Durr appeals. We have jurisdiction
 under 28 U.S.C. § 1295(a)(3).




     1  “Appx.” denotes       the   appendix     attached    to
 Mr. Durr’s opening brief.
Case: 21-1388    Document: 20      Page: 3    Filed: 06/09/2021




 DURR   v. US                                               3



                              II
     We review Claims Court decisions regarding subject
 matter jurisdiction de novo. FloorPro, Inc. v. United States,
 680 F.3d 1377, 1380 (Fed. Cir. 2012). The Tucker Act
 grants the Claims Court jurisdiction over claims against
 the United States “founded either upon the Constitution,
 or any Act of Congress or any regulation of an executive
 department, or upon any express or implied contract
 within the United States, or for liquidated or unliquidated
 damages in cases not sounding in tort.” 28 U.S.C.
 § 1491(a)(1). But “[n]ot every claim invoking the Constitu-
 tion, a federal statute, or a regulation is cognizable under
 the Tucker Act. The claim must be one for money damages
 against the United States, and the claimant must demon-
 strate that the source of substantive law he relies upon can
 fairly be interpreted as mandating compensation by the
 Federal Government for the damages sustained.” United
 States v. Mitchell, 463 U.S. 206, 216–17 (1983) (citations
 and quotations omitted).
     On appeal, Mr. Durr clarifies that any “claim for back-
 pay [is] irrelevant to the current claim.” Informal Reply
 Br. at 3. He explains, instead, that his claims are “founded
 on the Due Process Clause” of the Fifth Amendment, and
 that his citations to the Fourteenth Amendment before the
 Claims Court were in error. Informal Op. Br. at 5–6; Infor-
 mal Reply Br. at 1. He also alleges that his application for
 vocational benefits are still pending before the VA because
 the VA never adjudicated them, that any adjudication
 would be futile now, and that his claim is therefore based
 on a loss of benefits. Informal Op. Br. at 7–8.
     Under either Mr. Durr’s Due Process framing or his
 benefits framing, the Claims Court lacked jurisdiction over
 his claims. For his claims brought under the Due Process
 Clause, the Claims Court lacks jurisdiction because that
 Clause does not mandate compensation. LeBlanc v. United
 States, 50 F.3d 1025, 1028 (Fed. Cir. 1995) (holding Claims
Case: 21-1388    Document: 20       Page: 4   Filed: 06/09/2021




 4                                                 DURR   v. US



 Court lacks jurisdiction over Fifth-Amendment Claims be-
 cause it is not money mandating). For his claims seeking
 veterans’ benefits, Mr. Durr has alleged that the United
 States violated 38 U.S.C. §§ 3102, 3106, and 3107 and var-
 ious related regulations providing training and rehabilita-
 tion benefits for veterans. See Appx. 8 and Informal Op.
 Br. at 3. But the Secretary of Veterans Affairs, not the
 Claims Court, has exclusive power to “decide all questions
 of law and fact necessary to a decision by the Secretary un-
 der a law that affects the provision of benefits by the Sec-
 retary to veterans.” 38 U.S.C. § 511; see also 38 U.S.C.
 §§ 7104, 7252, 7292 (providing for review of that decision).
 The Claims Court, therefore, had no authority to review
 Mr. Durr’s claim for veterans’ benefits. 2 Therefore, the
 Claims Court correctly held that it lacked subject matter
 jurisdiction. Accordingly, we affirm the Claims Court’s dis-
 missal of Mr. Durr’s complaint.
                        AFFIRMED
                            COSTS
 No costs.




     2   To the extent the VA’s delay is tantamount to a fail-
 ure to adjudicate Mr. Durr’s claims, his avenue for relief is
 via a request for a writ of mandamus filed with the Vet-
 eran’s Court.